Citation Nr: 1611987	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  07-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the claims file is currently with the RO in St. Petersburg, Florida.

This case was previously before the Board in May 2011, May 2012, and March 2015, when the Board remanded the issue on appeal for further development.  The RO most recently issued a supplemental statement of the case in August 2015 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level II; the Veteran does not have deafness compensable to a degree of 10 percent or more in his right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for his left ear.  At his October 2006 VA examination the Veteran reported that his situation of greatest difficulty includes hearing in background noise and hearing on the phone.  At his August 2011 VA examination he reported that he has a difficult time hearing when background noise is present.  In a November 2011 statement the Veteran reported that he was "one step from a hearing aid."  The Veteran's left ear disability has been rated under DC 6100.  The Veteran alleges that a compensable rating is warranted for his service-connected left ear hearing loss disability.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) (2015).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities. 38 C.F.R. §§ 3.383, 4.85(f) (2015).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2015).

The Veteran contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he has confusion in areas of competing noise.
 
The Veteran underwent a VA audiological examination in October 2006. The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
5
45
60

His puretone average for the left ear was recorded as 31 dB.  Speech recognition was 96 percent.

Applying the findings of the October 2006 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 31 db, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent an additional VA audiological examination in August 2011.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
65
75

His puretone average for the left ear was recorded as 44 dB. Speech recognition was 90 percent.

Applying the findings of the August 2011 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 44 db, with a 90 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  

Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent an additional VA audiological examination in August 2015.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
65
80

His puretone average for the left ear was recorded as 46 dB. Speech recognition was 88 percent.

Applying the findings of the August 2015 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 46 db, with a 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  

Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Board has also considered July 2006 private audiometric testing. It is unclear whether the Maryland CNC testing was used.  The examination revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
10
15
0
45
50

His puretone average for the left ear was recorded as 27.5 dB. See 38 C.F.R. § 4.85(d) (2015).  Speech recognition was 84 percent.  Providing the Veteran the benefit of the doubt and assuming that speech recognition was completed using the Maryland CNC test, applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 27.5 db, with a 84 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  

Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned. 

November 2007 audiometric testing completed by Dr. G and July 2008 audiometric testing completed by Dr. L were additionally submitted to the VA for consideration.  A July 2013 Report of General Information VA Form 21-0820 notes that Dr. L's office was contacted to determine if the Maryland CNC test had been used.  The office responded that the Veteran had not seen Dr. L; a response to whether the Maryland CNC test was used was not provided.  A VA Form 21-0820 dated August 2013 reflected that Dr. G's office had called the VA to tell them that the audiologist had used the Northwestern Auditory Test.  Based on these communications neither of these tests can be used for determining the Veteran's current HL disability level.  
Under 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation currently-assigned for his left ear hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected left ear hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected left ear hearing loss disability warranted a compensable rating during the period on appeal.  As the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2009 VA examiner noted that the Veteran has greatest difficulty hearing in background noise and hearing on the phone.  The August 2011 noted the Veteran's difficult time hearing when background noise is present.  The Board finds these comments are sufficient to comply with the applicable VA policies. Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's left ear hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected left ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for left ear hearing loss. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his left ear hearing loss, he has not submitted evidence of unemployability due to his left ear noncompensable hearing loss, or claimed to be unemployable because of his left ear hearing loss.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




II. Duties to Assist and Notify

VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§  5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a September 2006 letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in October 2006, August 2011, and August 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ear hearing loss disability since the most recent VA examination.  The Board finds the examinations together provide adequate information from which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in May 2011, May 2012, and March 2015.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the BVA Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


